 

Exhibit 10.1

 



FORM OF CONTINGENT VALUE RIGHTS AGREEMENT

 

This CONTINGENT VALUE RIGHTS AGREEMENT (this “Agreement”), dated as of June
[__], 2013, is by and among American Realty Capital Properties, Inc., a Maryland
corporation (the “Company”), and the holder set forth on the signature page
hereto (together with their successor and their permitted assigns, the
“Holder”).

 

WHEREAS, in connection with the issuance by the Company of 29,411,764 shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”) on
the date hereof pursuant to that certain Stock Purchase Agreement, dated as of
June 4, 2013 (the “Stock Purchase Agreement”), by and among the Company and the
investors party thereto (the “Investors”), the Company is obligated to issue
29,411,764 contingent value rights subject to the terms and conditions contained
herein (each such right, a “Contingent Value Right”), including [______]
Contingent Value Rights to the Holder (which initially is an Investor) pursuant
to this Agreement. Capitalized terms used but not defined in this Agreement
shall have the respective meanings assigned thereto in the Stock Purchase
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1)Definitions. In addition to the terms defined elsewhere in this Agreement, the
following terms have the meanings indicated:

 

“Purchase Price” shall initially equal $15.47; provided that such amount shall
be equitably adjusted upon the occurrence of any event that would have resulted
in the adjustment of the “Fixed Conversion Price” (as defined in the Articles
Supplementary for the Company’s Series C Convertible Preferred Stock (the
“Series C Preferred Stock”) and to the same extent of such adjustment (the
“Articles Supplementary”).

 

“Test Date” means the sixty-first (61st) trading day following the Closing.

 

“VWAP” means the dollar volume-weighted average price for the Common Stock on
its Trading Market during the period beginning at 9:30:01 a.m., New York time
(or such other time as the Trading Market publicly announces is the official
open of trading), and ending at 4:00:00 p.m., New York time (or such other time
as the Trading Market publicly announces is the official close of trading), as
reported by Bloomberg, L.P. through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York time (or
such other time as the Trading Market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York City Time (or such other time as
the Trading Market publicly announces is the official close of trading), as
reported by Bloomberg, L.P., or, if no dollar volume-weighted average price is
reported for such security by Bloomberg, L.P. for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.). If the VWAP cannot be calculated
for the Common Stock on a particular date on any of the foregoing bases, the
VWAP of the Common Stock shall be the fair market value of the Common Stock on
such date as determined by the Company’s Board of Directors in good faith.


 

 



 

 



 

2)Contingent Value Rights.

 

(a)    On the Test Date, the Company shall calculate the VWAP per Common Share
for the period covering the 30th through the 60th trading days after the Closing
(the “CVR Period VWAP”).

 

(b)   Within five (5) Business Days following the Test Date, the Company shall
pay to the Holder, in immediately available funds to an account designated in
writing by such Holder, an amount equal to (a) the number of Contingent Value
Rights held by the Holder on the Test Date multiplied by (ii) the amount (the
“Settlement Amount”), which shall not be less than zero nor greater than $1.50,
equal to the difference between (A) the Purchase Price and (B) the CVR Period
VWAP.

 

(c)    If the number of shares of Common Stock is adjusted upon the occurrence
of any event that would have resulted in the adjustment of the Fixed Conversion
Price (as defined in the Articles Supplementary), the number of Contingent Value
Rights shall be adjusted proportionately.

 

3)Termination. This Agreement shall terminate and no Holder shall have any
rights hereunder (to payment or otherwise) upon the payment by the Company of
the Settlement Amount, if any, due to the Holder pursuant to Section 2.

 

4)Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns. The Company may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Holder. Any Holder may assign all or a portion of its
rights under this Agreement to any Person, provided (i) such transferee is a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act of 1933, as amended (the “Securities Act”), (ii) such transferor agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company after such assignment, (iii) the
Company is furnished with written notice of the name and address of such
transferee or assignee, (iv) such transferee agrees in writing to be bound by
the provisions hereof that apply to the “Holder”, (v) such transfer shall have
been made pursuant to the safe harbor for the resale of restricted securities
provided by Rule 144A under the Securities Act provided, however, that for
purposes of this clause (v): (1) this Agreement or any rights or obligations
hereunder shall be deemed not to be the same class of securities as the Common
Stock for purposes of Rule 144A(d)(3)(i) and (2) if the Company as the “issue”
does not meet the requirements of Rule 144A(d)(4), then the Agreement or any
rights or obligations hereunder may be assigned pursuant to any other exemption
from registration under the Securities Act and (vi) such transfer shall have
been made pursuant to and in accordance with the applicable requirements of this
Agreement and with all laws applicable thereto.

 



 

 

 

5)No Rights as Shareholders. This Agreement shall not entitle the Holder (or its
successors or permitted assigns) to any voting rights or other rights as a
stockholder of the Company.

 

6)Incorporation of Certain Sections By Reference. The following sections from
the Stock Purchase Agreement shall be deemed incorporated by reference into this
Agreement, with appropriate changes as the context requires: Sections 7.4, 7.5,
7.6, 7.8, 7.9, 7.11, 7.12, 7.14 and 7.17.

 

[Signature pages follow.]

 

 

 

 

IN WITNESS WHEREOF, each party hereto has duly executed this Agreement or has
caused this Agreement to be duly executed by an authorized officer as of the day
and year first above written.

 

  AMERICAN REALTY CAPITAL PROPERTIES, INC.         By:       Name:     Title:

 

 

 

 

  [NAME OF HOLDER]         By:       Name:     Title:

  

 



